Citation Nr: 0637834	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-07 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

3.  Entitlement to service connection for esophageal polyps.

4.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for PTSD and for GERD. 

The claims for service connection for esophageal polyps and 
irritable bowel syndrome are addressed in the remand attached 
to this decision and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has a single mental disability that is best 
diagnosed as a generalized anxiety disorder and is related to 
events in service.  An adequate link between current symptoms 
and events in service has not been established to support a 
diagnosis of PTSD. 

2.  The veteran's GERD first manifested many years after 
service and is not related to any incident of service or to 
any mental disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.14, 4.125 (2006).

2.  The criteria for service connection for GERD have not 
been met.  38 U.S.C.A. § 1110, 1111; 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002; a rating 
decision in November 2002; a statement of the case in 
December 2003; and a supplemental statement of the case in 
May 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2006 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a clerk in several Army headquarters 
units including service in the Republic of Vietnam from 
February 1968 to March 1969.  He contends that he has PTSD as 
a result of his experiences in Vietnam.  He contends that 
GERD was incurred in service, or alternatively, is secondary 
to his mental disorder. 

Post-traumatic Stress Disorder (PTSD)

The Board notes that the RO granted service connection for a 
general anxiety disorder that was aggravated by the veteran's 
experiences in Vietnam.  The disorder is currently rated as 
30 percent disabling, effective the date of claim for PTSD. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

Service personnel records confirm the veteran's service in 
Vietnam, but show no combat awards.  In a June 2002 statement 
and in a February 2003 notice of disagreement, the veteran 
described two stressful events in service.  From March 1968 
to May 1968, the veteran stated that he drafted numerous 
posthumous award citations.  In January 1969, his base came 
under mortar and rocket attack at night.  While he was taking 
position in a bunker, a fellow soldier mistakenly pointed his 
weapon at the veteran.  The weapon's safety was engaged, and 
the veteran was not injured.  

In his September 1967 induction examination, the veteran 
disclosed a pre-service history of a nervous stomach.  He 
sought treatment for this condition in January 1968, April 
1968, August 1968, October 1968, and January 1969, 
immediately before and during service in Vietnam.  On three 
of the occasions, examiners noted that the condition was not 
related to food and prescribed medication for anxiety.  In 
his August 1970 discharge examination, the physician noted 
that the veteran reported a nervous breakdown in college 
prior to service.  However, the physician also noted that the 
nervous condition was stable or somewhat improved in recent 
service. 

The record contains evidence that the veteran was arrested 
and received emergency room treatment following a violent 
domestic altercation in June 2001.  There are no clinical 
records in the file, but the diagnosis listed on a financial 
statement was prolonged post-traumatic stress.  There is also 
evidence that the veteran suffered the death of his adult 
daughter in a violent crime in early 2002. 

In letters dated in May 2002, January 2003, May 2003, and 
March 2004, a private physician stated that he diagnosed the 
veteran with PTSD caused by the 1969 attack and bunker 
incident.  The veteran later stated to another examiner that 
his treatment started in 1999.  The physician provided no 
clinical records and did not discuss the effect of other 
stressful events after service.  In a January 2003 letter, 
another private physician stated that he had treated the 
veteran for a variety of other medical problems but that he 
considered the veteran's mental disorder to be the "primary 
problem."  He stated that the veteran's psychiatric symptoms 
were consistent with PTSD and that it was the result of 
military experiences.  He did not state that he examined the 
veteran for a psychiatric disorder with access to medical 
history and service medical records.  He also did not provide 
clinical details of the specific symptoms, stressors, or the 
impact of other post-service events.  

In September 2003, a VA examiner reviewed the claims file 
including information on the veteran's pre-service nervous 
condition and stressors in service.  He noted that while the 
veteran had a predisposition to being vulnerable to 
stressors, military stress aggravated the condition.  He 
noted that the veteran was being treated by his private 
physician with anti-anxiety medications, that he had changed 
jobs in 1990 because of difficulties dealing with stress, and 
that he experienced several panic attacks, displaying high 
levels of fear, shortness of breath, and diaphoresis.  On 
examination, the veteran had no psychotic thought processes 
but did have emotional impairments secondary to a number of 
severe stressors.  The examiner noted symptoms consistent 
with major depression including sad mood, anhedonia, 
insomnia, concentration problems, and fatigue.  Even though 
the veteran stated that he was exposed to one traumatic 
situation in Vietnam, the examiner concluded that the 
veteran's condition was best diagnosed as a general anxiety 
disorder with the stressors of military service a partially 
causative agent.  Although the veteran had periodic thoughts 
of his military experience, they were not intrusive 
nightmares.  Chronic irritability, anger outbursts, and 
insomnia were characteristics of a general anxiety disorder.  
The examiner also diagnosed major depression. 

In February 2005, another VA examiner also diagnosed 
generalized anxiety disorder, citing the veteran's long 
history of anxiety before, during, and after service and 
aggravated by multiple losses and financial reverses. 

The Board concludes that the veteran's mental disorder is 
best diagnosed as a general anxiety disorder with depression.  
This condition is already service-connected.

The Board finds that the preponderance of the evidence is 
against a finding that the diagnosis of PTSD is warranted.  
The Board places greatest probative weight on the diagnosis 
provided by the VA examiner in 2003.  He reviewed the entire 
record and discussed the veteran's entire history at length 
including stressors before, during, and after service.  He 
noted that the veteran's military experiences aggravated a 
pre-service disorder but were not sufficient alone to warrant 
a PTSD diagnosis.  That opinion was corroborated by the 
February 2005 VA examiner.  The Board acknowledges the 
statements of the veteran's two private physicians.  However, 
they did not provide a detailed clinical evaluation or 
discuss how specific military and post-service stressors 
related to the veteran's symptoms.

There is no medical evidence to suggest that the veteran has 
two separate conditions.  Since the best diagnosis is not 
PTSD, it is not necessary to obtain verification of the 
military stressors, and the Board finds that separate service 
connection for PTSD is not warranted.  See 38 C.F.R. § 4.14.  
Since both generalized anxiety disorder and PTSD are rated 
under the same criteria, the veteran is not prejudiced.  A 
determination of whether the veteran was in combat and 
verification of military stressors are not required.

The Board finds that the preponderance of the evidence shows 
that the veteran's best diagnosis is generalized anxiety 
disorder, for which he is already service-connected, rather 
than PTSD.  Accordingly, service connection for PTSD is 
denied.

Gastroesophageal Reflux Disease (GERD)

As noted above, the veteran had a pre-service history of a 
nervous stomach and was treated on several occasions in 
service for the same condition.  There were no findings of an 
organic digestive disease, but the condition was attributed 
to anxiety on three occasions.  The veteran's August 1970 
discharge physical examination also noted the problem with 
frequent indigestion that was controlled with medication.

In January 1990, the veteran underwent endoscopy because of a 
history of increasing chest pain, indigestion, and 
regurgitation that had not responded to medication.  The 
examining physician noted a mild degree of reflux 
esophagitis.  He also noted that he removed a small stomach 
polyp that may have contributed to the etiology of the reflux 
by causing less than optimum closure of the gastroesophageal 
junction.  In April 1993, the same physician conducted 
another endoscopy, detected, and removed nodularities in the 
Z-line at the gastroesophageal junction.  He diagnosed hiatal 
hernia with reflux esophagitis and prescribed an increased 
dosage of medication. 

In a January 2003 letter, a private physician stated that he 
had been treating the veteran for GERD and other illnesses 
since 1999.  He stated that the veteran's psychiatric 
conditions were his primary problem and did not provide a 
clear etiology for GERD.  In March 2005, this physician 
referred the veteran for another gastroscopy.  The specialist 
noted several possible Barrett's mucosa but no evidence of 
erosions or ulcerations.  He noted that the veteran had a 
sliding hiatal hernia.  Other portions of the digestive 
system were within normal limits except for slight erythema 
in the stomach.  Biopsies showed no Barrett's epithelium or 
intestinal metaplasia.  

In March 2003, a VA examiner noted and updated the results of 
a February 2003 examination that included an upper 
gastrointestinal test series.  He noted the veteran's reports 
of daily heartburn, nausea, and abdominal distention of 
moderate severity, not well relieved by medication.  On 
examination, he noted a small amount of gastric reflux but no 
hiatal hernia or stomach abnormalities.  He confirmed the 
diagnosis of GERD.  After review of the claims file, he 
stated that it was less likely than not that GERD was caused 
by depression or anxiety since his review of medical 
literature revealed no such connection.   

The Board concludes that the veteran's GERD does not warrant 
service connection because the condition first manifested 
over twenty years after service, is not shown to be related 
to or aggravated by any incident of service, and is not shown 
to be secondary to the veteran's service-connected anxiety 
disorder.  The record showed a pre-service history of a 
nervous stomach or indigestion that recurred before and 
during his service in Vietnam.  In all cases where a cause 
was addressed, the medical provider referred to anxiety.  At 
the time of discharge, the condition had resolved.  The 
record contained no evidence of complaint or treatment for 
organic gastrointestinal conditions until the first diagnosis 
of mild GERD in January 1990.  There is no medical evidence 
that the episodes of indigestion in service were the first 
manifestations of an organic gastrointestinal disorder.  In 
fact, on several occasions indigestion was attributed to 
anxiety and resolved with medication and change of duty.  In 
addition, a VA physician ruled out a nexus between GERD and 
anxiety or depression.  

The weight of the credible evidence demonstrates that the 
veteran's current GERD first manifested many years after 
service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied. 

Service connection for GERD is denied. 


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A November 2002 rating decision denied service connection for 
esophageal polyps and for irritable bowel syndrome.  In 
February 2003, the veteran filed a notice of disagreement to 
those denials.  Therefore, the Board finds that a statement 
of the case should be issued regarding those claims.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which 
addresses the claims of entitlement to 
service connection for esophageal polyps 
and entitlement to service connection for 
irritable bowel syndrome.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


